Case 4:21-cv-04002-KES Document 52 Filed 09/21/21 Page 1 of 16 PageID #: 378




                      UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                SOUTHERN DIVISION



RYAN TIESZEN,                                        4:21-CV-04002-KES
                   Plaintiff,
       vs.                                    ORDER GRANTING DEFENDANT
                                             EBAY, INC.’S MOTION TO COMPEL
EBAY, INC., LG CHEM LTD., LG CHEM                     ARBITRATION
AMERICA, INC., VAPAH, INC., and the
FIRST DOE through THIRTIETH DOE,
inclusive,


                   Defendants.


      Plaintiff, Ryan Tieszen, filed this suit in the State of South Dakota

Second Circuit Court for Minnehaha County. Docket 1-1. Defendants include

eBay, Inc., LG Chem, Ltd., LG Chem America, Inc (LGCAI), Vapah, Inc., and

DOES 1 through 30. Id. LGCAI removed the matter to federal court under 28

U.S.C. §§ 1332, 1441(b), and 1446. Docket 1. eBay consented to removal.

Docket 3. LGCAI was later dismissed as a named defendant. Docket 47. eBay

moves to compel arbitration. Docket 17. Tieszen opposes the motion. Docket

27. For the following reasons, the court grants eBay’s motion to compel

arbitration.

                           FACTUAL BACKGROUND

      Tieszen is a resident of the state of South Dakota. Docket 1-1 ¶ 1. eBay

is incorporated in California with its principal place of business in San Jose,
Case 4:21-cv-04002-KES Document 52 Filed 09/21/21 Page 2 of 16 PageID #: 379




California. Id. ¶ 2. eBay operates an online marketplace. Docket 18 at 2. It

derives a large portion of its sales from third-party vendors because eBay does

not own or sell the items listed on its website. Id.; Docket 1-1 ¶ 3. In order to

create a user account on eBay, a potential user must register on the website

and agree to comply with eBay’s User Agreement, Privacy Policy, and other

policies. Docket 19 ¶ 3. Acceptance of the User Agreement is mandatory for a

user to create an eBay account. Id. ¶ 12.

      eBay’s business records indicate that Tieszen created an eBay account

under the username “rtieszen.” Id. ¶ 4; see also Docket 19-1 at 1. Tieszen

agreed to eBay’s User Agreement and Privacy Policy on August 12, 2004.

Docket 19 ¶ 4. Tieszen created a second account under the username

“rtagent5” on September 30, 2008. Id.; see also Docket 19-1 at 2. Tieszen was

required to affirmatively accept eBay’s User Agreement to confirm his

registration on his second eBay account. See Docket 19 ¶ 11. The 2008 version

of the User Agreement would have been in effect when Tieszen registered his

second eBay account. Id. ¶ 13. The 2008 User Agreement states that eBay

“may amend this Agreement at any time by posting the amended terms on this

site[,]” and “all amended terms shall automatically be effective 30 days after

they are initially posted.” Docket 19-2 at 3.

      In August 2012, eBay posted an update to the User Agreement

concerning dispute resolution between eBay and its users. Docket 19 ¶ 16.

eBay notified its users of the change, which went into effect on October 10,

2012. Id.; Docket 19-3. In the Introduction section, the 2012 User Agreement

                                         2
Case 4:21-cv-04002-KES Document 52 Filed 09/21/21 Page 3 of 16 PageID #: 380




states that it “contains provisions that govern how claims you and [eBay] have

against each other are resolved. . . . It also contains an Agreement to Arbitrate

. . . unless you opt-out of the Agreement to Arbitrate[.]” Docket 19-4 at 1.

Under the Legal Disputes section, the User Agreement provides that Utah law

will govern the User Agreement “and any claim or dispute that has arisen or

may arise between you and eBay, except as otherwise stated[.]” Id. at 7. The

Legal Disputes section also states that the user and eBay:

      [A]gree that any and all disputes or claims that have arisen or
      may arise between you and eBay shall be resolved exclusively
      through final and binding arbitration, rather than in court,
      except that you may assert claims in small claims court, if your
      claims qualify. The Federal Arbitration Act governs the
      interpretation and enforcement of this Agreement to Arbitrate.

Id. (bold in original). The 2012 User Agreement also includes an option for a

user to opt-out of arbitration, which provides that:

      You can choose to reject this Agreement to Arbitrate (“opt-out”)
      by mailing us a written opt-out notice (“Opt-Out Notice”). . . . If
      you are already a current eBay user and previously accepted the
      User Agreement prior to the introduction of this Agreement to
      Arbitrate, the Opt-Out Notice must be postmarked no later than
      November 9, 2012. You must mail the Opt-Out Notice to eBay
      Inc., c/o National Registered Agents, Inc., 2778 W. Shady Bend
      Lane, Lehi, UT 84043.

      The Opt-Out Notice must state that you do not agree to this
      Agreement to Arbitrate and must include your name, address, and
      the user ID(s) and email address(es) associated with the eBay
      account(s) to which the opt-out applies. You must sign the Opt-Out
      Notice for it to be effective. This procedure is the only way you can
      opt-out of the Agreement to Arbitrate.

Id. at 9. Tieszen did not submit an Opt-Out Notice to eBay and his eBay

accounts remain open and active. Docket 19 ¶ 20. Tieszen purchased items

from sellers on eBay in 2013, 2014, 2015, and 2016. Id. ¶ 22.
                                        3
Case 4:21-cv-04002-KES Document 52 Filed 09/21/21 Page 4 of 16 PageID #: 381




      eBay’s User Agreement has been amended several times since 2012. Id. ¶

21. The agreement to arbitrate claims portion of the User Agreement has

remained materially unchanged since the 2012 User Agreement. Id. The 2016

User Agreement contained essentially the same agreement to arbitrate as the

2012 User Agreement, including the Utah choice of law provision. See Docket

19-5 at 7-10. But the 2016 User Agreement expanded upon the scope of the

arbitration agreement, providing:

      You and eBay each agree that any and all disputes or claims
      that have arisen, or may arise, between you and eBay relating
      in any way to or arising out of this or previous versions of the
      User Agreement, your use of or access to eBay’s Services, or any
      products or services sold, offered, or purchased through eBay’s
      Services shall be resolved exclusively through final and binding
      arbitration, rather than in court.

Id. at 8. The 2016 User Agreement also contains a similar opt-out procedure for

new users, but the procedure is not available to current users because they

would have had to opt-out under previous versions of the User Agreement. See

id. at 9. The 2016 User Agreement went into effect for existing users on

September 29, 2016. Id. at 1.

      On or around November 6, 2016, Tieszen purchased two LG lithium-ion

18650 batteries on eBay. Docket 1-1 ¶ 11. The batteries were purchased from

Vapah, a third-party seller on eBay. Id. ¶ 2. On December 14, 2017, the

batteries allegedly burst into flames in Tieszen’s pocket, causing first and

second-degree burns to Tieszen’s right thigh. Id. ¶¶ 12, 15. Tieszen asserts

claims of product liability, strict liability, negligence, and breach of various

warranties against all defendants. See id.


                                         4
Case 4:21-cv-04002-KES Document 52 Filed 09/21/21 Page 5 of 16 PageID #: 382




      eBay argues that it is entitled to an order (1) compelling Tieszen to

arbitrate his claims against eBay under the arbitration agreement, (2) staying

Tieszen’s claims against eBay pending arbitration, and (3) staying eBay’s

deadline to respond to Tieszen’s complaint and any other discovery deadline

pending the resolution of eBay’s motion. Docket 17. Tieszen contends that he

should not be compelled to arbitrate his claims against eBay because the User

Agreement and its included arbitration agreement is unenforceable. Docket 27

at 2. Thus, the court will address whether the User Agreement and its

arbitration agreement is enforceable and whether it encompasses Tieszen’s

claims.

                                  DISCUSSION

      Congress enacted the Federal Arbitration Act (FAA) “to overrule the

judiciary’s long-standing refusal to enforce agreements to arbitrate.” Dean

Witter Reynolds, Inc. v. Byrd, 470 U.S. 213, 219-20 (1985). Under the FAA, a

written agreement to arbitrate in a contract involving interstate commerce

“shall be valid, irrevocable, and enforceable, save upon such grounds as exist

at law or equity for the revocation of any contract.” 9 U.S.C. § 2. The FAA

provides two mechanisms for enforcing an agreement to arbitrate: (1) a stay of

judicial proceedings where an issue may be referred to arbitration under § 3;

and (2) an order compelling arbitration where one party refuses to adhere to an

arbitration agreement under § 4. 9 U.S.C. §§ 3-4.

      When a contract is within the scope of the FAA, courts engage in a two-

part inquiry to determine whether to stay the case and compel arbitration. See

                                        5
Case 4:21-cv-04002-KES Document 52 Filed 09/21/21 Page 6 of 16 PageID #: 383




Faber v. Menard, Inc., 367 F.3d 1048, 1052 (8th Cir. 2004). The first inquiry is

whether a valid arbitration agreement exists. Id. The second inquiry is “whether

the particular dispute falls within the terms of that agreement.” Id. (citations

omitted). These two issues are for the court to decide “[u]nless the parties

clearly and unmistakably provide otherwise.” Howsam v. Dean Witter Reynolds,

Inc., 537 U.S. 79, 83 (2002) (alteration in original) (quoting AT & T Tech., Inc. v.

Commc’ns Workers, 475 U.S. 643, 649 (1986)). If an issue of fact remains as to

the making of the arbitration agreement, then a trial on the issue of

arbitrability is necessary. Erickson v. Thrivent Ins. Agency, Inc., 231 F. Supp. 3d

324, 328 (D.S.D. 2017). “When the parties agreed to arbitrate and the

particular dispute falls within the agreement, the FAA allows courts to stay the

case and compel arbitration.” Id.

      Here, the FAA applies to the User Agreement between Tieszen and eBay.

The User Agreement, including the arbitration agreement, was in writing. See

Dockets 19-2, 19-4, 19-5. Tieszen’s purchase of LG 18650 lithium-ion batteries

from Vapah, a Georgia corporation with its principal place of business in

Georgia, on eBay meets the FAA’s interstate commerce requirement. See

Docket 1-1 ¶¶ 2, 4. Neither of the parties allege that the court cannot decide

the issue of arbitrability in this case, and nothing in the contract clearly and

unmistakably provides otherwise. Thus, the first issue for the court to decide is

whether a valid arbitration agreement exists between Tieszen and eBay.




                                         6
Case 4:21-cv-04002-KES Document 52 Filed 09/21/21 Page 7 of 16 PageID #: 384




I.    Validity of Arbitration Agreement

      A.    Choice of Law Provision

      As a threshold matter, the parties disagree on which state’s law should

apply. eBay argues that Utah law should govern under the User Agreement’s

choice of law provision. Docket 18 at 9; Docket 28 at 2-3. Conversely, Tieszen

contends that South Dakota law should apply because the entire User

Agreement is both procedurally and substantively unconscionable. Docket 27

at 3-5. Thus, the court will address which state’s law applies and whether the

User Agreement—and, by extension, the arbitration agreement—is

unconscionable.

      Under the FAA, state contract law governs whether a valid arbitration

agreement exists between Tieszen and eBay. First Options of Chi., Inc. v.

Kaplan, 514 U.S. 938, 944 (1995). Because this court is sitting in diversity

jurisdiction, it applies South Dakota’s choice of law rules to determine which

state’s laws govern the issue of whether the arbitration agreement is valid.

Erickson, 231 F. Supp. 3d at 329.

      Under South Dakota law, choice of law provisions within a contract are

generally permitted. Dunes Hosp., L.L.C. v. Country Kitchen Int’l, Inc., 623

N.W.2d 484, 488 (S.D. 2001). But choice of law provisions are subject to

limitation and may be invalidated by overriding public policy of South Dakota.

Id. “South Dakota applies the provisions of the Restatement (Second) of

                                        7
Case 4:21-cv-04002-KES Document 52 Filed 09/21/21 Page 8 of 16 PageID #: 385




Conflicts of Laws in order to resolve questions about which state’s laws govern

in particular factual situations.” Id. (quoting Stockmen’s Livestock Exch. v.

Thompson, 520 N.W.2d 255, 257 (S.D. 1994) (additional citation omitted)).

Comment b to § 187 of the Restatement (Second) of Conflict of Laws notes that

a choice of law provision “will not be given effect if the consent of one of the

parties to its inclusion in the contract was obtained by improper means, such

as by misrepresentation, duress, or undue influence, or by mistake.”

      Tieszen argues that the User Agreement and its associated choice of law

provision should not be given effect because Tieszen’s consent was obtained by

improper means. Docket 27 at 5. Specifically, Tieszen claims that he “was not

provided an opportunity to negotiate the agreement[] and entered into the

agreement with wholly unequal bargaining power. The User Agreement

therefore amounts to an unconscionable contract of adhesion.” Id.

      The comments to the Restatement (Second) of Conflict of Laws note that

the court “may consider . . . whether the choice-of-law provision is contained in

an ‘adhesion’ contract, namely one that is drafted unilaterally by the dominant

party and then presented on a ‘take-it-or-leave-it’ basis to the weaker party

who has no real opportunity to bargain about its terms.” Restatement (Second)

of Conflict of Laws § 187 cmt. b. But the same comment notes that such

contracts and associated choice of law provisions are usually upheld. Id.

“Nevertheless, the forum will scrutinize such contracts with care and will

refuse to apply any choice-of-law provision they may contain if to do so would

result in substantial injustice to the adherent.” Id.

                                         8
Case 4:21-cv-04002-KES Document 52 Filed 09/21/21 Page 9 of 16 PageID #: 386




      Here, Tieszen fails to demonstrate how enforcement of the User

Agreement’s choice of law provision favoring Utah law is against South Dakota

public policy or how it would result in substantial injustice to Tieszen. Utah

law, like South Dakota, recognizes unconscionability as a defense to invalidate

a contract. See Res. Mgmt. Co. v. Weston Ranch & Livestock Co., Inc., 706 P.2d

1028, 1040-43 (Utah 1985); Bekins Bar V Ranch v. Huth, 664 P.2d 455, 459,

461 (Utah 1983). Because Utah law and South Dakota law both recognize

unconscionability as a defense to invalidate a contract, it does not violate

South Dakota public policy to apply Utah law. Thus, the court finds that Utah

law governs the interpretation of the User Agreement.

      B.    Unconscionability

      Tieszen contends that the entire User Agreement is an unconscionable

contract of adhesion and cannot be enforced. Docket 27 at 5. eBay argues that

the User Agreement is valid and enforceable against Tieszen. Docket 28 at 4.

The court must determine whether the User Agreement is unconscionable and

unenforceable under Utah law.

      As previously mentioned, Utah law recognizes unconscionability as a

defense to the enforcement of contracts. Bekins, 664 P.2d at 461.

Unconscionability is analyzed under two prongs: (1) procedural

unconscionability and (2) substantive unconscionability. Res. Mgmt. Co., 706

P.2d at 1041. “ ‘Procedural unconscionability’ focuses on the manner in which

the contract was negotiated and the circumstances of the parties.” Id.

Procedural unconscionability is often characterized as the “absence of

                                        9
Case 4:21-cv-04002-KES Document 52 Filed 09/21/21 Page 10 of 16 PageID #: 387




meaningful choice.” Id. at 1042 (quoting Williams v. Walker-Thomas Furniture

Co., 350 F.2d 445, 449 (D.C. Cir. 1965)). Various factors that courts consider

when analyzing procedural unconscionability are: (1) the use of boilerplate or

printed form contracts drawn by the party in the stronger economic position;

(2) whether the contract includes language that is incomprehensible to a

layperson; (3) whether key provisions are hidden in fine print; (4) a lack of

meaningful opportunity to bargain or negotiate the contract; (5) whether the

complaining party was compelled to accept the contract; and (6) whether the

contract takes advantage of the “underprivileged, unsophisticated, uneducated

and illiterate.” Id. (citations omitted); Bekins, 664 P.2d at 461-62.

      Substantive unconscionability focuses on whether the terms of the

contract are “so one-sided as to oppress or unfairly surprise an innocent

party,” or whether there is “an overall imbalance in the obligations and rights

imposed by the bargain.” Res. Mgmt. Co., 706 P.2d at 1042 (quoting Bekins,

664 P.2d at 462). In order to find a contract unconscionable, the existence of

substantive unconscionability must be either dominant or exclusive. See id. at

1043 (noting that where unconscionability has been found to exist, the

existence of substantive unconscionability is either the dominant or exclusive

issue). “Where only procedural irregularities are involved, the judicial doctrines

of fraud, misrepresentation, duress, and mistake may provide superior tools for

analyzing the validity of contracts.” Id.

      Tieszen contends that the User Agreement is both procedurally and

substantively unconscionable. Docket 27 at 6. Tieszen first argues that the

                                            10
Case 4:21-cv-04002-KES Document 52 Filed 09/21/21 Page 11 of 16 PageID #: 388




User Agreement is procedurally unconscionable because the relative bargaining

power of the parties weighed heavily in favor of eBay. Id. While Resource

Management Co. and Bekins do not specifically mention relative bargaining

power as a factor to consider, they do contemplate whether the contract was

drawn by the party in the stronger economic position. Res. Mgmt. Co., 706 P.2d

at 1042; Bekins, 664 P.2d at 462. Here, eBay was the drafting party and was

clearly in a stronger economic position than Tieszen. eBay does business

nationwide while Tieszen is a sole consumer of goods. The court finds that this

factor weighs in favor of Tieszen.

      Tieszen next argues that he lacked a meaningful choice when it came to

accepting eBay’s User Agreement. Docket 27 at 6-7. This argument implicates

the fourth factor mentioned above. eBay admits that acceptance of the User

Agreement is mandatory in order to create and use an eBay account. Docket 19

¶ 12. Nothing in the record indicates that Tieszen had the opportunity to

negotiate with eBay regarding the User Agreement. But Tieszen did have the

opportunity to opt out of the arbitration agreement, which is the provision

pertinent to this motion. Docket 19-4 at 9. eBay provided a procedure for

opting out of the arbitration agreement, which had to be exercised by

November 9, 2012, for existing users like Tieszen. Id. Tieszen did not exercise

the option to opt out of the arbitration agreement. Docket 19 ¶ 20. Thus, the

court finds that Tieszen did have a meaningful choice when it came to

accepting the arbitration agreement, and this factor weighs in favor of eBay.




                                       11
Case 4:21-cv-04002-KES Document 52 Filed 09/21/21 Page 12 of 16 PageID #: 389




      Tieszen also alleges that the User Agreement is “rife with fine print and

technical jargon that is beyond the scope of understanding of a lay consumer.”

Docket 27 at 7. Tieszen points specifically to the arbitration agreement listed in

the 2016 User Agreement. Id. at 7-8; Docket 19-5 at 7-10. Tieszen argues that

he

      would have no way of knowing . . . what an arbitration was, what
      ‘final and binding’ meant in the context of an arbitration, what type
      of ‘claims’ could possibly arise against eBay, the type of relief which
      could be associated with those claims, and what the [FAA] is and
      how it affects the user’s rights.

Docket 27 at 8. But, under Utah law, “[o]ne party to a contract does not have a

duty to ensure that the other has a complete and accurate understanding of all

terms embodied in a written contract.” Res. Mgmt. Co., 706 P.2d at 1047.

Rather, “[e]ach party has the burden to understand the terms of a contract

before he affixes his signature to it and may not thereafter assert his ignorance

as a defense.” Id. In any event, the court finds that the arbitration agreement

does not contain technical jargon that is incomprehensible to a layperson. The

User Agreement clearly states that, upon acceptance, the user agrees to

arbitrate “any and all disputes or claims that have arisen, or may arise,

between you and eBay . . . .” Docket 19-5 at 8. There is also a provision in the

arbitration agreement that explains exactly what arbitration is to users who

may be unaware. Docket 19-4 at 8.

      Nor is the arbitration agreement hidden in the fine print of the User

Agreement. Instead, the “Legal Disputes” section features prominently in the

User Agreement, is in bold print, and states in all caps to “PLEAE READ THIS


                                        12
Case 4:21-cv-04002-KES Document 52 Filed 09/21/21 Page 13 of 16 PageID #: 390




SECTION CAREFULLY. IT AFFECTS YOUR RIGHTS AND WILL HAVE A

SUBSTANTIAL IMPACT ON HOW CLAIMS YOU AND EBAY HAVE AGAINST

EACH OTHER ARE RESOLVED.” Docket 19-5. at 7. The court finds that the

arbitration agreement is not incomprehensible to a layperson and it is not

hidden in the fine print of the User Agreement. After considering all the factors,

the court finds that the User Agreement and its associated arbitration

agreement is not procedurally unconscionable.

      Tieszen next argues that the User Agreement is substantively

unconscionable. Docket 27 at 9. He alleges that the mandatory nature of the

User Agreement, the User Agreement’s amendment procedure, the arbitration

agreement, and the choice of law provision render the User Agreement

unenforceable. Id. at 9-10. Here, Tieszen fails to demonstrate that the terms of

the User Agreement are so one-sided as to make the User Agreement

substantively unconscionable. While it is true that acceptance of the User

Agreement was mandatory to use eBay, that alone does not make the User

Agreement substantively unconscionable. Additionally, the amendment

procedure was laid out clearly in the User Agreement and cannot be said to

have taken Tieszen by surprise. Docket 19-2 at 3. This is especially true given

the fact that the User Agreement was amended several times while Tieszen

remained an eBay user. Docket 19 ¶ 21. Likewise, the arbitration agreement is

not one sided. As mentioned, there was an opt-out provision that would have

favored Tieszen had he exercised his right to opt out. The User Agreement also

contains user-friendly features like cost free arbitration for claims under

                                       13
Case 4:21-cv-04002-KES Document 52 Filed 09/21/21 Page 14 of 16 PageID #: 391




$10,000, a small claims court option, and a provision that states that

arbitration will take place in the county where the user resides. Docket 19-4 at

7-8. Finally, the choice of law provision does not render the User Agreement

substantively unconscionable because, as discussed above, Utah provides for

the same defense to contract enforcement as Tieszen would have raised under

South Dakota law. Thus, the court finds that the User Agreement is not

substantively unconscionable.

      Utah law applies to the interpretation of eBay’s User Agreement and its

associated arbitration agreement. Under Utah law, the User Agreement and

associated arbitration agreement is not procedurally or substantively

unconscionable. Thus, the court finds that the arbitration agreement between

Tieszen and eBay is valid and enforceable.

II.   Scope of Arbitration Agreement

      Federal substantive law governs whether a claim falls within the scope of

an arbitration clause. Donaldson Co. v. Burroughs Diesel, Inc., 581 F.3d 726,

731 (8th Cir. 2019). “Under federal law, ‘any doubts concerning the scope of

arbitrable issues should be resolved in favor of arbitration,’ including

‘construction of the contract language itself.’ ” Erickson, 231 F. Supp. 3d at 335

(quoting Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24-25

(1983)). Here, the arbitration agreement in the User Agreement is expansive. It

covers

      any and all disputes or claims that have arisen, or may arise,
      between you and eBay relating in any way to or arising out of this
      or previous versions of the User Agreement, your use of or access to

                                        14
Case 4:21-cv-04002-KES Document 52 Filed 09/21/21 Page 15 of 16 PageID #: 392




      eBay’s Services, or any products or services sold, offered, or
      purchased through eBay’s services.

Docket 19-5 at 8. The Eighth Circuit has found that expansive arbitration

provisions, like the one in this case, cover tort claims that relate to the parties’

contractual relationship. See PRM Energy Sys., Inc. v. Primenergy, LLC, 592

F.3d 830, 837 (8th Cir. 2010) (“Arbitration may be compelled under a broad

arbitration clause . . . as long as the underlying factual allegations simply

touch matters covered by the arbitration provision.” (cleaned up)). Tieszen’s

product liability, strict liability, negligence, and breach of various warranties

claims relate to the User Agreement with eBay because they arise out of a

product sold or purchased through eBay’s services. Thus, Tieszen’s claims fall

within the scope of the User Agreement’s arbitration agreement.

                                  CONCLUSION

      The arbitration agreement contained in the User Agreement between

Tieszen and eBay is valid and enforceable, and Tieszen’s claims against eBay

fall within the scope of the arbitration agreement.

      Thus, it is ORDERED

      1. eBay’s motion to compel arbitration (Docket 17) is granted.

      2. Tieszen’s claims against eBay are stayed pending arbitration; and

      3. eBay’s deadline to respond to the complaint and any other discovery

         deadline is stayed pending arbitration.

      DATED this 20th day of September, 2021.

                                       BY THE COURT:

                                       /s/ Karen E. Schreier
                                         15
Case 4:21-cv-04002-KES Document 52 Filed 09/21/21 Page 16 of 16 PageID #: 393




                                   KAREN E. SCHREIER
                                   UNITED STATES DISTRICT JUDGE




                                     16
